Name: 89/522/EEC: Commission Decision of 21 April 1989 approving a programme of assistance for the region of Asturias designed to implement the Community programme to assist the conversion of steel areas (Resider programme) (only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  regions and regional policy;  regions of EU Member States;  industrial structures and policy;  European construction
 Date Published: 1989-09-21

 Avis juridique important|31989D052289/522/EEC: Commission Decision of 21 April 1989 approving a programme of assistance for the region of Asturias designed to implement the Community programme to assist the conversion of steel areas (Resider programme) (only the Spanish text is authentic) Official Journal L 272 , 21/09/1989 P. 0014 - 0015*****COMMISSION DECISION of 21 April 1989 approving a programme of assistance for the region of Asturias designed to implement the Community programme to assist the conversion of steel areas (Resider programme) (Only the Spanish text is authentic) (89/522/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1787/84 of 19 June 1984 on the European Regional Development Fund (1), as last amended by Regulation (EEC) No 4254/88 (2), and in particular Article 13 (1) thereof, Whereas on 29 July 1988 the Kingdom of Spain sent the Commission a programme of assistance in accordance with Article 8 (1) of Council Regulation (EEC) No 328/88 of 2 February 1988 instituting a Community programme to assist the conversion of steel areas (Resider programme) (3); Whereas the Kingdom of Spain has applied for a contribution from the European Regional Development Fund (ERDF) of ECU 13 million for the period from 1989 to 1991; Whereas all the conditions laid down by Regulation (EEC) No 1787/84 and (EEC) No 328/88 for approval of the programme of assistance and the granting of the requested contributions by the Commission are met; Whereas the programme, which has been the subject of an Agreement between the Commission and the Kingdom of Spain and can therefore be adopted in accordance with Article 13 of Council Regulation (EEC) No 1787/84, constitutes the programme agreement referred to in paragraph 1 of that Article; Whereas the programme is of particular importance for the region in which it is located; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee of the European Regional Development fund, HAS ADOPTED THIS DECISION: Article 1 The programme of assistance for the region of Asturias, designed to implement the Community programme to assist the conversion of steel areas (Resider programme), is hereby approved. The programme, which has been the subject of an agreement between the Commission and the Kingdom of Spain, shall constitute the programme agreement pursuant to Article 13 (1) of Council Regulation (EEC) No 1787/84. The programme shall expire no later than 31 December 1991. Article 2 The ERDF contribution to the programme shall not exceed ECU 13 million, being limited to a maximum of 55 % of total public expenditure under the programme. The individual ERDF contributions to the various measures are indicated in the financing plan for the programme approved by this Decision; commitments for the programme shall be effected, within the limits of the available budgetary resources, in annual instalments as specified in the financing plan and in line with the progress made with the programme. An initial commitment amounting to ECU 3 762 913 is hereby made in accordance with the financing plan for the programme. Article 3 The Kingdom of Spain shall comply with the requirements of Council Directive 71/305/EEC (1), as last amended by Directive 89/440/EEC (2), and 77/62/EEC (3), as last amended by Regulation (EEC) No 295/88 (4), regarding the publication of invitation to tender in respect of projects included in this programme and shall inform the Commission of the relevant references concerning publication in the Official Journal of the European Communities. Article 4 Failure to observe any of the conditions set out in this Decision or in the Community programme shall entitle the Commission to reduce or cancel the assistance granted under the Decision. The Commission may, in such cases, reclaim any part of that assistance which has already been paid to the beneficiary. however, any such reduction, cancellation or request for repayment shall be made only after the beneficiary has been given an opportunity to submit its observations within a deadline fixed by the Commission. Article 5 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 21 April 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 169, 28. 6. 1984, p. 1. (2) OJ No L 374, 31. 12. 1988, p. 15. (3) OJ No L 33, 5. 2. 1988, p. 1. (1) OJ No L 185, 16. 8. 1971, p. 5. (2) OJ No L 210, 21. 7. 1989, p. 1. (3) OJ No L 13, 15. 1. 1977, p. 1. (4) OJ No L 127, 20. 5. 1988, p. 1.